          Case: 20-13482     Doc: 242-1   Filed: 12/04/20    Page: 1 of 5




 1                IN THE DISTRICT COURT OF LINCOLN COUNTY
                             STATE OF OKLAHOMA
 2

 3   RURAL HOSPITAL ACQUISITION, LLC, and                   )
     FIRST PHYSICIANS REALTY GROUP, LLC,                    )
 4                Plaintiffs,                               )
                                                            )
 5   v.                                                     ) Case No. CJ-20-31
                                                            )
 6   RHA STROUD, INC., and                                  )
     RHA ANADARKO, INC.                                     )
 7                                                          )
                      Defendants.                           )
 8                                                          )
     v.                                                     )
 9                                                          )
     FIRST PHYSICIANS BUSINESS                              )
10   SOLUTIONS, LLC; FIRST PHYSICIANS                       )
     SERVICES, LLC; FIRST PHYSICIANS                        )
11   RESOURCES, LLC; and FIRST PHYSICIANS                   )
     CAPITAL GROUP, INC.,                                   )
12                Third-Party Defendants.                   )
13

14   TRANSCRIPT OF PLAINTIFFS' APPLICATION FOR APPOINTMENT OF
                             RECEIVER
15

16   Held On:         September 14, 2020
17   Before:          THE HONORABLE CYNTHIA FERRELL ASHWOOD
                      District Judge
18

19

20

21

22

23   Reported by:          Patricia L. Wible, RDR
                           District Court Reporter
24                         Lincoln County Courthouse
                           811 Manvel Avenue, Suite 12
25                         Chandler, Oklahoma 74834



                 DISTRICT COURT OF OKLAHOMA - OFFICIAL TRANSCRIPT


                                                                            EXHIBIT 1
       Case: 20-13482   Doc: 242-1   Filed: 12/04/20   Page: 2 of 5
                                                                      ii




 1                               APPEARANCES
 2

 3   For the Plaintiffs:        J. CLAY CHRISTENSEN
                                JON M. MILES
 4                              Christensen Law Group, PLLC
                                3401 N.W. 63rd Street, Suite 600
 5                              Oklahoma City, Oklahoma 73116
 6                              CHRISTOPHER TAYBACK
                                KRISTEN BIRD
 7                              Quinn Emanuel Urquhart & Sullivan
                                865 S. Figueroa Street, 10th Floor
 8                              Los Angeles, California 90017
 9

10   For the Defendants:        MITCH BLACKBURN
                                Conner & Winters
11                              1700 One Leadership Square
                                211 N. Robinson
12                              Oklahoma City, Oklahoma 73102
13                              RICHARD B. BROSNICK
                                Akerman LLP
14                              666 Fifth Avenue, 20th Floor
                                New York, NY 10103
15

16

17

18

19

20

21

22

23

24

25




              DISTRICT COURT OF OKLAHOMA - OFFICIAL TRANSCRIPT
       Case: 20-13482    Doc: 242-1   Filed: 12/04/20     Page: 3 of 5
                                                                            46




 1                  MR. BROSNICK:     Your Honor, no objection, but
 2   perhaps we could move this along by stipulating that --
 3                  THE COURT:    I was just going to ask if they're
 4   stipulated --
 5                  MR. BROSNICK:     I think the parties are
 6   agreeing -- in fact, it's ironic.           I think the parties are
 7   agreeing, and we would be willing to stipulate that
 8   hospital operations are superb and have performed equally
 9   superbly during the pandemic and during the last five
10   months of this litigation, as before.              And perhaps we
11   could save the Court a lot of time, because I believe the
12   parties are in agreement about that.
13                  THE COURT:    Let's put on the record the
14   numbers of exhibits to which there are stipulations as to
15   admission.     And you can save breath, and we can save time.
16         Have we physically marked 13 and 14 with those
17   numbers?
18                  MS. BIRD:    We have not.
19                  THE COURT:    Okay.    We've got stickers up here.
20   Let's do that so we don't confuse the record.
21         Do you know what the next exhibit numbers will be?
22                  MS. BIRD:    This will be 13, that one he's
23   holding, and this will be Exhibit 14.
24                  THE COURT:    And so I show that 14 is admitted.
25         And however you wish to do it.               If you want to do



                DISTRICT COURT OF OKLAHOMA - OFFICIAL TRANSCRIPT
         Case: 20-13482   Doc: 242-1   Filed: 12/04/20     Page: 4 of 5
                                                                             114




 1   A       For the hospitals, yes, director.
 2   Q       And how do you -- how are you personally, not One
 3   Cura, but how are you personally compensated for your role
 4   as director of the hospitals through One Cura?
 5   A       Can you say that again?
 6   Q       Sure.   How are you personally compensated?
 7   A       From One Cura?
 8   Q       Yes.
 9   A       I'm paid a salary with benefits.
10   Q       And are you paid for -- in addition to that salary
11   you receive from One Cura, are you paid separately at all
12   for your directorship of the hospitals, Stroud or
13   Anadarko?
14   A       No.
15   Q       What is your salary from One Cura?
16   A       The salary is about 220,000.
17   Q       And how many employees does One Cura have?
18   A       At this time we have one.
19   Q       Is that you?
20   A       That is me.
21   Q       What do you do with respect to being -- acting as
22   director of RHA Stroud and Anadarko?                And you can separate
23   them if the roles are different.
24   A       The roles are very similar.          We provide oversights
25   on basically all the comings and goings.                We review and



                DISTRICT COURT OF OKLAHOMA - OFFICIAL TRANSCRIPT
         Case: 20-13482     Doc: 242-1   Filed: 12/04/20   Page: 5 of 5
                                                                          157




 1   have dealt with issues that have popped up regarding, you
 2   know, COVID testing and COVID precautions, various issues
 3   dealing with, you know, surgical partners, and we've had
 4   no problems.         I think that we have worked very, very well
 5   during this last five or six months, especially in light
 6   of the fact that they have chosen not to allow the
 7   hospitals to pay certain vendors, including two legal
 8   teams, including Withum, the accountancies, and myself for
 9   One Cura, which I used the royal "we" there again.
10   Q       Were you here when Mr. Laffoon was testifying?
11   A       I was.
12   Q       He spoke in very glowing terms about the hospitals'
13   operations.      Do you agree with him?
14   A       A hundred percent.
15   Q       Now, I've heard some references to management
16   agreements, staffing agreements, things of that nature.
17   Are those the agreements that govern the day-to-day
18   operations of the hospitals?
19   A       They are.
20   Q       Look at Exhibit 1 of the notebook that I gave you,
21   please.
22   A       Yes.
23   Q       Can you identify that for the record?
24   A       This is the management services agreement between
25   RHA Stroud and First Physicians Business Solutions.



                DISTRICT COURT OF OKLAHOMA - OFFICIAL TRANSCRIPT
